   Case 19-11188-ref         Doc 10-5 Filed 03/19/19 Entered 03/19/19 15:52:33                     Desc
                                  Proposed Order Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                            BANKRUPTCY NO. 19-11188
ROBIN A. WILLIAMS
AKA ROBIN A. COLON
AKA ROBIN ANN COLON
                                                  CHAPTER 7
AKA ROBIN ANN WILLIAMS
AKA ROBIN COLON
AKA ROBIN WILLIAMS

        DEBTORS


                                                 ORDER
          AND NOW, upon the motion of Debtor to avoid an alleged judicial lien Docket No. 18-19709 in
the Court of Common Pleas of Berks County, Pennsylvania, of Midland Funding, LLC in Debtor[s’s]
exempt real located at 729 N. 8th Street, Reading, Berks County, Pennsylvania 19604 and 120 Mulberry
Street, Reading, Berks County, Pennsylvania 19604, and upon Debtor having asserted that the alleged lien
is subject to avoidance pursuant to Section 522(f)(1), and upon Debtor having certified that adequate notice
of the motion was sent to the lienholder and that no answer or other response to the motion has been filed.

         IT IS HEREBY ORDERED that the motion is granted by default and the above judicial lien in
Debtor’s real located in 729 N. 8th Street, Reading, Berks County, Pennsylvania 19604 and 120 Mulberry
Street, Reading, Berks County, Pennsylvania 19604 is avoided to the extent it impairs Debtor’s exemption.

        IT IS FURTHER ORDERED, pursuant to Section 349(b)(1)(B), 11 U.S.C.§349(b)(1)(B), that
dismissal of this case reinstates and lien voided under Section 522.

                                                         BY THE COURT




                                                      RICHARD E. FEHLING
                                                      United States Bankruptcy Judge
